Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Laura Leyva,
(OI File No. M-14-40037-9),
Petitioner,
v.

The Inspector General.
Docket No. C-15-3181
Decision No. CR4516

Date: January 29, 2016

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Laura
Leyva, from participating in Medicare, Medicaid, and all other federally funded health
care programs for a period of at least 10 years.

I. Background

The I.G. excluded Petitioner for a 10-year minimum period based on her conviction of a
criminal offense that falls within the reach of section 1128(a)(1) of the Social Security
Act (Act) and on the alleged presence of evidence relating to three aggravating factors
identified at 42 C.F.R. § 1001.102, which governs the length of exclusions imposed
pursuant to section 1128(a)(1) of the Act. Petitioner did not contest the I.G.’s authority to
exclude her but challenged the length of the exclusion. Petitioner asserts that her
exclusion should be reduced to the five-year minimum period that is mandated for
exclusions imposed pursuant to section 1128(a)(1). See Act § 1128(c)(3)(B).

The LG. filed a brief and a reply brief, and five proposed exhibits, identified as 1.G. Ex. 1
- LG. Ex. 5. Petitioner did not oppose my receiving any of the I.G.’s proposed exhibits
and I receive them into the record. Petitioner filed a brief and seven proposed exhibits,
identified as P. Ex. 1 - P. Ex. 7. The LG. objected to my receiving most of these exhibits
on the ground that they are incomplete, irrelevant, or both. I overrule the I.G.’s
objections and receive P. Ex. | - P. Ex. 7 into evidence. I find these exhibits to be
relevant to the issue of the Petitioner’s trustworthiness to provide care, or, if not relevant,
I find their admission not to be prejudicial to the I.G.

Neither side offered testimony and, therefore, I decide the case based on the parties’
written exchanges of evidence and arguments.

IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether a 10-year exclusion is reasonable.
B. Findings of Fact and Conclusions of Law

Section 1128(a)(1) of the Act mandates the I.G. to exclude any individual who is
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a state Medicaid program. The minimum exclusion that must be imposed
against anyone convicted of such a crime is five years. Act § 1128(c)(3)(B).

Petitioner was convicted of a section 1128(a)(1) crime. She pled guilty in a Florida
federal district court to the crimes of conspiracy to commit health care fraud and
conspiracy to commit money laundering. I.G. Ex. 4. Specifically, Petitioner pled guilty
to engaging in a conspiracy that began in around June 2007 and that continued through
November 2009 involving other individuals and two companies in which Petitioner
served as president and in other executive capacities. I.G. Ex. 2 at 8-10. That conspiracy
involved a number of specific enabling acts, including: filing false Medicare claims;
causing patient recruiters to be paid for obtaining personal health care information of
Medicare beneficiaries in order for false claims to be submitted to Medicare; and paying
co-conspirators in exchange for falsified medical records for the purpose of falsely
claiming reimbursement from Medicare. Jd. at 11-12.

The LG. asserts that the evidence warrants exclusion for at least 10 years. According to
the I.G. the evidence establishes the presence of three aggravating factors that, pursuant
to applicable regulations, justifies lengthening the period of Petitioner’s exclusion. The
LG. asserts that these alleged aggravating factors consist of the following:

e The acts resulting in Petitioner’s conviction caused a financial loss to a
government program of $5,000 or more. 42 C.F.R. § 1001.102(b)(1). As
supporting evidence the LG. cites the fact that the sentencing court ordered
Petitioner to pay restitution to the Centers for Medicare & Medicaid Services
(CMS), the agency that administers the Medicare program, in an amount in excess
of $200,000. IG. Ex. 4 at 5.

e The acts resulting in Petitioner’s conviction were committed over a period of one
year or more. 42 C.F.R. § 1001.102(b)(2). The LG. asserts that Petitioner pled
guilty to a conspiracy that included acts extending over a period of more than two
years, from June 2007 to November 2009. I.G. Ex. 4 at 1.

e Petitioner was sentenced to a period of incarceration. 42 C.F.R. § 1001.102(b)(5).
Here, the LG. relies on Petitioner’s sentence that included time served in prison
from the date of her arrest until the date of her sentencing plus eight months of
home detention. I.G. Ex. 4 at 2, 4.

The evidence offered by the I.G. overwhelmingly establishes the presence of three

aggravating factors. Petitioner asserts, however, that the evidence, when viewed in its
entirety, either does not establish the presence of aggravating factors or shows that her
crimes are far less significant than the LG. alleges.

The gravamen of Petitioner’s argument is that she was at most a bit player in the
conspiracy. She contends that she realized no personal financial benefit from the crimes,
that these crimes were the brainchild of, and executed by, other persons, and that her only
offense was to destroy some documents related to the conspiracy when she realized that
she and her companies were under investigation. These minimal crimes, according to
Petitioner, were of so little significance that the judge who sentenced her essentially
found her to be without culpability. See P. Ex. | at 5-6.

But, while it may be true that Petitioner’s role in the conspiracy was minor, she
nonetheless was a participant in that conspiracy and by participating she participated in a
scheme to defraud Medicare. That is made evident by her guilty plea. She explicitly
pleaded guilty to involvement in a two-year conspiracy to defraud the program. She
cannot now retract that plea and assert that she is actually not guilty of her admitted
crime. See 42 C.F.R. § 1001.2007(d) (prohibiting collateral attack, on substantive or
procedural grounds, of an underlying criminal conviction serving as the basis for the
exclusion.).

Moreover, the impact of her participation in that conspiracy was not, as she claims,

de minimis. Destruction of documents in order to obstruct a criminal investigation is a
serious crime. By her own admission Petitioner willfully impeded an investigation,
obviously seeking to protect herself and others from the reach of the law. Furthermore,
although the sentencing judge found Petitioner to be less culpable than others she also
clearly found that Petitioner’s crimes were serious. That is reflected both in the amount
of the restitution to CMS that Petitioner was sentenced to pay — more than $200,000 —
and in the fact that Petitioner was sentenced to a fairly lengthy period of incarceration.

The regulations do not establish a formula for deciding the length of exclusions. The
aggravating and mitigating factors established by the regulations function as rules of
evidence. Evidence that relates to an aggravating or mitigating factor is relevant.
Evidence that does not relate to one of these factors is not relevant and may not be
considered. Ultimately, the question that is to be determined in weighing evidence that
does relate to an aggravating or mitigating factor is: what does that evidence say about an
individual’s trustworthiness to provide care to program beneficiaries and to deal with
program funds?

Here, the evidence as to aggravation is persuasive proof that Petitioner is not trustworthy.
Her participation in a criminal conspiracy, the financial impact of her crime, and the fact
that the trial judge sentenced her to incarceration, persuades me that she is not an
individual who is a good risk to deal with program monies or beneficiaries. An exclusion
of 10 years is not unreasonable given this evidence.

Petitioner points to other evidence, which she says offsets the evidence relevant to the
aggravating factors. She asserts, first, that she should be given credit for her cooperation
with prosecuting authorities. Cooperation can be a mitigating factor but only where it
leads to the conviction of others or to other specific administrative actions. 42 C.F.R.

§ 1001.102(c)(3). Petitioner did not prove that whatever cooperation she may have
offered led to any of the requisite outcomes. Therefore, her assertion that her cooperation
should be considered in mitigation is irrelevant.

Petitioner has offered also a number of statements from associates and other individuals
attesting to her character and her good works. These statements are also irrelevant
because they do not relate to any mitigating factor.

/s/
Steven T. Kessel
Administrative Law Judge

